Citation Nr: 1135067	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating in excess of 20 percent for left shoulder arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating in excess of 20 percent for left shoulder posttraumatic arthritis.

In his June 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a local hearing officer at the RO.  In February 2008, he withdrew his hearing request.  


FINDINGS OF FACT

1.  Prior to September 29, 2006, the Veteran's left shoulder disability was manifested by X-ray evidence of arthritis with ranges of flexion and abduction limited to 10 degrees without ankylosis, or other joint deformity. 

2.  Beginning September 29, 2006, the Veteran's left shoulder disability has been manifested by X-ray evidence of arthritis with no less than 120 degrees flexion and 100 degrees of abduction, without additional functional loss, ankylosis, or other joint deformity.
  

CONCLUSIONS OF LAW

1.  Prior to September 29, 2006, the criteria for an increased rating of 30 percent for left shoulder arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5200-5203 (2010).

2.  Beginning September 29, 2006, the criteria for an increased rating in excess of 20 percent for left shoulder arthritis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5200-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran received such notice in a July 2008 letter.  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision. 

In a letter issued in August 2005, prior to the initial adjudication of the claim, the RO notified the Veteran that the evidence needed to substantiate his claim was that showing the disability had gotten worse.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

In a January 2007, letter he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was provided such notice in the August 2005 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a January 2007 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, including Dingess notice, was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of the September 2008 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA records, and private medical records.  A February 2011 letter requested that the Veteran complete and provide a separate enclosed Authorization and Consent to Release Information for treatment by Dr. M. B. at the Haywood Regional Medical Center.  The Veteran did not respond or provide the necessary authorization(s).  

Additionally, the Veteran was provided a proper VA examination in August 2008 for his left shoulder arthritis.

The Veteran's representative argued in a January 2010 brief to the Board, that a new VA examination would aid the Veteran in substantiating his claim.  However, as acknowledged by the representative, there is no evidence that suggests that the Veteran's condition has worsened since the August 2008 examination.  As discussed below, the Veteran's objective range of motion actually improved from September 2005 to September 2006.  His forward flexion improved again from September 2006 to the August 2008 VA examination.  A September 2010 VA treatment record described the Veteran's arthritis as "stable."  

In short the record does not support the assertion that his left shoulder symptomatology has worsened every few years in the past, or that there has been any actual worsening.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).  

The issue on appeal was previously before the Board in February 2011, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's VA treatment records beginning in September 2008 were obtained and associated with the claims file. 

As noted above, the February 2011 letter also requested that the Veteran complete and provide a separate enclosed Authorization and Consent to Release Information for treatment by Dr. M. B. at the Haywood Regional Medical Center.  The letter stated that the Veteran could obtain and send the requested information himself.  The Veteran did not submit these records or provide the necessary authorizations.  

The newly obtained information did not demonstrate a worsening of left shoulder symptomatology.  A supplemental statement of the case was issued in June 2011.  Since the record reflects compliance with the February 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran submitted a claim for increased rating in May 2005.  The relevant focus for adjudicating his claim is the period beginning in May 2004, one year prior to the claim for increase (although no evidence was received pertaining to the period during the year prior to May 2005).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  cf 38 C.F.R. § 3.156(b) (2010).

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2010).  The regulatory criteria set forth in the Diagnostic Codes for the shoulder and arm provide different ratings for the minor arm and the major arm, i.e., whether the Veteran is right or left handed.  The Veteran indicated during September 2005, September 2006, and August 2008 VA examinations that he is right-handed.  Therefore, the Board will consider the ratings and criteria for the minor shoulder under the relevant diagnostic codes.

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).

The Veteran's left shoulder arthritis has been rated by analogy under Diagnostic Code 5203, for impairment of the clavicle or scapula in the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 20 percent rating was provided for dislocation of the clavicle or scapula, as there was evidence of frequent dislocation of his left shoulder.  Although this rating represents the maximum schedular benefit afforded under Diagnostic Code 5203, the Board must consider whether a higher schedular rating is warranted under all other relevant diagnostic codes.  

Diagnostic Code 5200 rates ankylosis of scapulohumeral joint.  A 20 percent evaluation for the minor shoulder is warranted where there is favorable ankylosis and there is abduction to 60 degrees.  A 30 percent evaluation is for application where ankylosis is intermediate between favorable and unfavorable.  A 40 percent evaluation is warranted where ankylosis is unfavorable, with abduction limited to 25 degrees from the side.  The note associated with this diagnostic Code indicates that ankylosis contemplates movement of the scapula and humerus as one piece.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

Diagnostic Code 5201 provides that limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent rating, and a 30 percent rating is warranted when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in the minor arm, a minimum 20 percent rating is warranted for the minor arm when there is malunion of the humerus, with moderate or marked deformity.  A 20 percent evaluation will also be assigned for recurrent dislocations of the (minor) scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level and for frequent episodes and guarding of all arm movements.  A 40 percent evaluation is assigned for the fibrous union of the minor humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

In order to warrant a higher rating, the record must demonstrate ankylosis of scapulohumeral articulation intermediate between favorable and unfavorable, the functional equivalent of limitation of arm motion to 25 degrees from the side, or fibrous union of the minor humerus.  38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Codes 5200-5202; DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Prior to September 29, 2006

The Veteran received a VA examination in September 2005, where the claims file was reviewed and the Veteran reported pain and stiffness.  Range of motion testing revealed that forward flexion and abduction were to 90 degrees with pain at 60 degrees, external rotation was to 80 degrees with pain at 70 degrees, and internal rotation was to 60 degrees with pain at 50 degrees.  There was pain, fatigue, and lack of endurance without weakness or incoordination.  However, after repetitive use, the examiner found that the Veteran lost "another 50 degrees of flexion and abduction secondary primarily to pain."  The use of the word "another" indicates that flexion and abduction were possible only to 10 degrees, which warrants a 30 percent rating under Diagnostic Code 5201.  

VA medical center (VAMC) treatment records show continued treatment throughout this period for left shoulder pain and arthritis.  

There is no evidence during this period of ankylosis.  The VA examiner specifically noted that there was no evidence of ankylosis and found that the Veteran was able to move his left shoulder.  Therefore, an increased rating under Diagnostic Code 5200 is not warranted.  

With respect to Diagnostic Code 5202, the medical evidence does not reflect that the left shoulder had manifested by malunion, fibrous union, nonunion, or loss of the head (flail shoulder) of the humerus.  X-ray studies have shown only arthritis and examination and treatment records show no other abnormalities of the joint.  As such, Diagnostic Code 5202 does not provide a basis for an increased rating. 

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The VA examiner specifically addressed the extent of the additional limitation due to such functional factors as pain, weakness, and fatigue, which serves as the basis for the assignment of a 30 percent rating for this period.  There was no additional limitation of motion due to any functional factors, including pain.  38 C.F.R. § 4.71a, Diagnostic Code 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  Moreover, the 30 percent rating is the maximum based on limitation of motion.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for application where the maximum rating based on limitation of motion has been awarded and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Beginning September 29, 2006

The Veteran was provided a second VA examination on September 29, 2006, where he reported pain, limited motion, weakness, swelling, and fatigue.  On physical examination, forward flexion and abduction were to 150 degrees with pain at 120 degrees, external rotation was to 80 degrees with pain at 60 degrees, and internal rotation was to 80 degrees, with pain at 60 degrees.  Pain was noted to be the major factor causing decreased range of motion, but there was also fatigue, weakness, and lack of endurance.  There was no additional limitation or decreased range of motion after repetitive use.  

He received a third VA examination in August 2008, where he continued to endorse symptoms of pain, weakness, stiffness, swelling, heat, lack of endurance, fatigability and dislocation.  Range of motion testing revealed forward flexion to 180 degrees with pain at 150 degrees, abduction to 180 degrees with pain at 100 degrees, external rotation to 70 degrees with pain at 45 degrees, and internal rotation was to 90 degrees, with pain at 90 degrees.  

VA medical center (VAMC) treatment records show continued treatment throughout this period for left shoulder pain and arthritis.  A September 2010 VAMC primary care note listed the Veteran's arthritis as stable.  

Both VA examiners noted that there was no evidence of ankylosis and found that the Veteran was able to move his left shoulder.  Therefore, an increased rating under Diagnostic Code 5200 is not warranted.  

With respect to Diagnostic Code 5201, there is no medical evidence of record for this period which indicated that limitation of arm motion of the minor extremity was to 25 degrees from the side.  In fact, both VA examinations found range of motion was well beyond 90 degrees or shoulder level, even with pain.  As such, an increased rating is not warranted on this basis during this period.  

With respect to Diagnostic Code 5202, the evidence does not reflect that the left shoulder disability has been manifested by malunion, fibrous union, nonunion, or loss of the head (flail shoulder) of the humerus.  As noted, X-ray and other examinations and evaluations have not shown such manifestations.  As such, Diagnostic Code 5202 does not provide a basis for an increased rating. 

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The September 2006 and August 2008 VA examiners specifically addressed the extent of the additional limitation due to such functional factors.  There was no additional limitation of motion due to any functional factors, including pain.  38 C.F.R. § 4.71a, Diagnostic Code 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  

Additional Considerations

The Board notes that the Veteran also reported muscle damage and decreased strength during the September 2006 VA examination, although he stated that he had never been told of specific complications with his muscles.  However, the September 2006 VA examiner specifically stated that there were no muscle abnormalities or impairments found on examination.  At no time during this appeal has a muscle injury associated with the Veteran's left shoulder disability been diagnosed.  

The Board also acknowledges the letters submitted in September 2005 by the Veteran's daughter and brother.  His daughter, an occupational paramedic, noted atrophy of the muscles and severely decreased in range of motion.  His brother, a certified paramedic, stated that he noticed that the Veteran's ability to lift and his range of motion has decreased over several years.  While the Veteran was helping him move furniture, he noticed that the Veteran was unable to lift some objects above the thoracic level.  

The 30 percent rating awarded for the period reported by the Veteran's relatives, contemplates that his range of motion would preclude lifting his arm more than half way from his side, and is consistent by the reports of his daughter and brother.  Treatment records and the VA examinations have shown no muscle herniation and have not reported muscle atrophy or diminished strength causing limitation of motion beyond that noted above.

The September 2006 VA examiner, a physician, concluded that there was no muscle impairment based upon a full examination of the Veteran and a review of the claims file.  Therefore, the Board finds the VA examinations and medical evidence obtained during this appeal to be more probative in this case.  

The Board notes the Veterans assertions made to the August 2008 VA examiner that he should be awarded an increased rating given the many years he has experienced shoulder pain.  However, the ratings assigned herein, contemplate pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

The Board has also considered whether separate or higher evaluations could be provided on the basis of neurologic impairment.  The Veteran underwent numerous evaluations during VA outpatient treatment when it was noted that the extremities were intact neurologically with no loss of sensation or associated weakness.  Hence, a separate or higher rating is not warranted on the basis of neurologic impairment.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left shoulder arthritis manifested by symptoms such as pain, limited motion, fatigue, and dislocation.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  
The Veteran has not reported that he is unemployed or that service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  In fact, he has reported consistently throughout the appeal that he has been employed.  Accordingly, further consideration of entitlement to TDIU is not required.






							(CONTINUED ON NEXT PAGE)
ORDER

Prior to September 29, 2006, an increased rating of 30 percent, but no more, is granted for left shoulder arthritis.  

Beginning September 29, 2006, an increased rating in excess of 20 percent for left shoulder arthritis is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


